      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 1 of 50




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


LATASHA CUBAS                                       CIVIL ACTION

VERSUS                                              NO. 20-1322-WBV-KWR

ST. JAMES PARISH SCHOOL                             SECTION: D (4)
BOARD, ET AL.


                              ORDER AND REASONS

         Before the Court is a Rule 12(b)(1) and (6) Motion to Dismiss, filed by

defendant, Paul McDonald.1 Also before the Court is a Rule 12(b)(1) and (6) Motion

to Dismiss, filed by defendants, St. James Parish School Board, P. Edward

Cancienne, Jr., Kelly Cook, Anne Detillier, Vondra Steib, Sabra Robichaux, Hollie

Folse, and Becky Louque.2 Latasha Cubas filed one Opposition brief in response to

both motions.3     After careful consideration of the parties’ memoranda and the

applicable law, both Motions to Dismiss are GRANTED in part and DENIED in

part.

    I.      FACTUAL AND PROCEDURAL BACKGROUND

         This is an employment discrimination case. Latasha Cubas filed a Complaint

in this Court asserting employment discrimination claims under Louisiana and

federal law against St. James Parish School Board, P. Edward Cancienne, Jr., in his

individual and official capacity as Superintendent of St. James Parish Schools, Kelly


1 R. Doc. 14.
2 R. Doc. 16.
3 R. Doc. 17.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 2 of 50




Cook, in her individual and official capacity as Administrator/Director of Student

Services of St. James Parish Schools, Anne Detillier, in her individual and official

capacity as Director of Teaching and Learning K-12, Vondra Steib, in her individual

and official capacity as Director of Special Education, Sabra Robichaux, in her

individual and official capacity as Pupil Appraisal/504 Coordinator,4 Hollie Folse, in

her individual and official capacity as principal of Paulina Elementary School, Becky

Louque, in her individual and official capacity as Virtual Academy Principal and Paul

McDonald, in his individual and official capacity as Special Education Consultant at

St. James Parish School Board.5               Plaintiff asserts that she has exhausted her

administrative remedies by filing a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”), on February 7, 2020, which issued

a right to sue letter that same day.6

        Plaintiff alleges that she was hired as a school psychologist by St. James Parish

School Board in March 2015, and that her job duties included evaluating pupils to

determine whether they qualified for special education, accommodations and gifted

and talented programs.7 Without specifying when the illegal activity began, Plaintiff

alleges that she complained of illegal activity by defendants, Detillier, Steib,

Robichaux, Folse, Louque, McDonald and Cancienne to her immediate supervisors,



4 It is unclear to the Court whether Detillier, Steib and Robichaux are sued in their official capacities
for their roles with the St. James Parish School Board or St. James Parish Schools, as the Complaint
includes claims against these three defendants in their official capacities “at SJPB,” but provides no
definition for the term “SJPB.” (R. Doc. 1 at p. 2). The Court notes that the Complaint only defines
“SJPS” as “Saint James Parish School.” Id. at ¶ (c).
5 Id. at pp. 1-3.
6 Id. at p. 3.
7 Id. at p.3, ¶¶ 1-2.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 3 of 50




Robichaux and Steib, “continuously throughout her employment.”8             Such illegal

conduct includes changing student evaluations, illegally falsifying official documents,

discrimination against minorities and special education students, destruction of test

protocols and student folders, failing to provide special education services and refusal

to provide other needed services, failing to comply with and changing students’

Individualized Education Plans, backdating official documents, and changing

evaluations “to change the trajectory of children [sic] lives to fit the nonscientific

evaluation of principal and make evaluation due to political connection and who

parents are and not the abilities of the child.”9 Plaintiff claims that after reporting

this activity, she was labeled a “troublemaker” and a “roadblock” by coworkers and

her supervisors, Robichaux, Steib, Detillier, and Folse.10 Plaintiff contends that she

“continuously complained and continuously reported the illegal activity to her

supervisors throughout her employment,” with the last major incidents occurring on

August 20, 2019 and October 15, 2019.11

        Plaintiff alleges that on August 20, 2019, she was called into a meeting with

Cancienne, the Parish Superintendent, and 22 other people, during which Cancienne

told Plaintiff she could “get on the boat or get off the boat,” and that school principals

would be making decisions regarding special education.12 When Plaintiff challenged

this directive as illegal during the meeting, Cancienne allegedly told Plaintiff to make




8 Id. at pp. 3-4, ¶¶ 3-4.
9 Id. at pp. 3-5, ¶ 3.
10 Id. at p. 5, ¶ 5.
11 Id. at p. 5, ¶ 6.
12 Id. at pp. 5-6, ¶ 7.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 4 of 50




her evaluations fit the determinations made by the principal and then belittled and

berated Plaintiff.13 Plaintiff alleges that she informed Cook of the “illegal activity,

the harassment by her supervisor, and the retaliation,” and Cook advised that she

would investigate the allegations. Although Cook later advised Plaintiff that her

complaints were valid, Cook told Plaintiff that she did not want to take any remedial

actions because “it could open up a can of worms and there would be no turning

back.”14 Plaintiff alleges that the harassment, complaints about her job performance,

retaliation and treatment by her supervisor got worse at that point. According to

Plaintiff, Folse “began to make false accusations regarding Plaintiff’s work, spreading

lies and rumors about the Plaintiff, making the job more difficult by adding

unnecessary tasks to job responsibilities,” and Steib and Cook told Plaintiff that they

were going to get rid of her.15 Plaintiff asserts that she was not given assistance or

support, and that she reported all of the behavior to Robichaux, Steib, and Detillier.16

         Plaintiff alleges that another meeting was held on October 15, 2019, during

which she told her supervisors that she would not change special education

evaluations or break the law and that she was told to “just bend the law” and to “water

herself down.”17 During that meeting Plaintiff “informed everyone present that what

was being done was illegal.”18 Plaintiff asserts that the “harassment, verbal attacks,

and criticism [sic], alienating, name calling [sic] continued,” and that her supervisors



13 Id. at p. 6, ¶ 9.
14 Id. at p. 7, ¶ 11.
15 Id. at ¶ 14.
16 Id. at ¶¶ 14-15.
17 Id. at ¶ 16.
18 Id.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 5 of 50




continued to make “horrible complaints” regarding her job performance.19 Plaintiff

claims that, “Paul McDonald even joined in the retaliation by telling Plaintiff to stay

in her lane and cursing her and berating her for standing up to illegal activity.” 20

Plaintiff alleges that she began experiencing mental health issues due to the

workplace conditions and submitted her letter of resignation on December 20, 2019.21

        Plaintiff filed her Complaint on May 1, 2020, asserting claims of employment

discrimination under Louisiana and federal law. In Counts 1 through 3, Plaintiff

alleges that all of the defendants violated Title VII of the Civil Rights Act. 42 U.S.C.

§2000, et seq. through unlawful retaliation and constructive discharge, race

discrimination and harassment based on Plaintiff’s race and sex.22 Plaintiff also

alleges race discrimination under La. R.S. 23:301, the Louisiana Employment

Discrimination Law in Count 2.23 In Count , Plaintiff alleges a 42 U.S.C. § 1983 First

Amendment Retaliation claim against all of the defendants.24 Plaintiff’s additional

state law claims are asserted in Counts 5 through 7, including a claim for defamation

in Count 5, a claim for intentional infliction of emotional distress in Count 6, and a

claim under the Louisiana Whistleblower statute, La. R.S. 23:967, in Count 7.25

Plaintiff seeks damages in the form of back pay, front pay, non-pecuniary losses




19 Id. at pp. 7-8, ¶ 17.
20 Id.
21 Id. at p. 8, ¶¶ 18-19.
22 Id. at pp. 8-10.
23 Mistakenly referenced in Plaintiff’s Complaint as “Louisiana R.S. 23:01 et. al.” Id. at p. 9.
24 Id. at p. 10.
25 Id. at pp. 11-14.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 6 of 50




including emotional distress, damages for loss of enjoyment and humiliation, past

and future pecuniary losses, punitive damages, and attorneys’ fees and costs.26

        On July 15, 2020, Paul McDonald (“McDonald”), in his individual and official

capacity as Special Education Consultant at St. James Parish School Board, filed the

instant Motion to Dismiss, seeking to dismiss all of Plaintiff’s claims under Fed. R.

Civ. P. 12(b)(1) and (b)(6).27 The remaining defendants – St. James Parish School

Board, Cancienne, Cook, Detillier, Steib, Robichaux, Folse and Louque (collectively,

“the remaining Defendants,” or individually by their last name) – filed an identical

Motion to Dismiss under Rule 12(b)(1) and 12(b)(6) on the same day, asserting similar

arguments to McDonald.28 As such, the Court will discuss the Motions to Dismiss

together when appropriate and, in doing so, will refer to all of the defendants

collectively as “Defendants.”

        Defendants seek dismissal under Rule 12(b)(1) based upon Plaintiff’s alleged

failure to exhaust her administrative remedies, which indicates a lack of subject

matter jurisdiction.29 Defendants claim that Plaintiff’s Right to Sue letter from the

EEOC fails to include any factual allegations, although the letter references an

attached summary of allegations that is not attached to the Complaint and had not

been provided to any of the defendants as of the date of their Motions to Dismiss,

despite their request.30 Defendants also point out that the Right to Sue letter was




26 Id. at pp. 14-15.
27 R. Doc. 14.
28 R. Doc. 16.
29 R. Doc. 14 at p. 1, n.1; R. Doc. 14-1 at p. 18, n.1; R. Doc. 16 at p. 1, n.1; R. Doc. 16-1 at p. 19, n.3.
30 R. Doc. 14-1 at p. 49; R. Doc. 16-1 at p. 50.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 7 of 50




issued the same day that the EEOC charge was filed, and that the purpose of the

exhaustion doctrine “to facilitate the EEOC’s investigation and conciliatory functions

and to recognize its role as primary enforcer of anti-discrimination laws” cannot be

fulfilled under such facts.31 Defendants contend that, since the scope of a Title VII

complaint is limited to the allegations in the EEOC charge and Defendants have not

received the factual summary that was attached to Plaintiff’s EEOC charge, then all

of her Title VII claims should be deemed outside of the EEOC charge and dismissed.32

Defendants contend that the checking of three boxes on the EEOC charge is

insufficient to establish any baseline facts in this case.33

       Defendants also seek dismissal of all of Plaintiff’s claims under Fed. R. Civ. P.

12(b)(6) for failure to state a claim.34 Defendants seek dismissal of the Title VII

claims asserted against the individual defendants in Counts 1 through 3 of the

Complaint on the basis that Title VII only allows claims against employers, not

individuals.35 Similarly, Defendants assert that Counts 2 and 7 should be dismissed

because neither La. R.S. 23:301, as asserted by Plaintiff in Count 2, nor the Louisiana

Whistleblower statute, La. R.S. 23:967, as asserted by Plaintiff in Count 7, allows for




31 R. Doc. 14-1 at p. 49 (quoting Williams v. E.I. Dupont, 154 F. Supp. 3d 407 (M.D. La. 2015) (internal
quotation marks omitted); R. Doc. 16-1 at p. 50 (quoting Williams, 154 F. Supp. 3d 407).
32 R. Doc. 14-1 at pp. 49-50; R. Doc. 16-1 at pp. 50-51.
33 R. Doc. 14-1 at p. 50; R. Doc. 16-1 at p. 51.
34 R. Docs. 14 & 16.
35 R. Doc. 14-1 at p. 19 (citing Smith v. Amedisys, Inc., 298 F.3d 434, 448-49 (5th Cir. 2002); Grant v.

Lone Star Co., 21 F.3d 649 (5th Cir. 1994); Ackel v. National Communications, 339 F.3d 376, 382 (5th
Cir. 2003); Hunter v. Jefferson Parish Public School Sys., Civ. A. No. 17-2015, 2017 WL 2910992 (E.D.
La. July 7, 2017); Umoren v. Plano Indep. School Dist., 457 Fed.Appx. 422 (5th Cir. 2012); Foley v.
University of Houston System, 355 F.3d 333, 340 (5th Cir. 2003)); R. Doc. 16-1 at pp. 19-20 (citing same
authority).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 8 of 50




claims against individuals.36 Defendants further assert that the claims brought

against them in their official capacities as employees of St. James Parish School

Board in Counts 1 through 4 are redundant of the claim brought against Plaintiff’s

employer, St. James School Board, and should likewise be dismissed.37

       Defendants next assert that Plaintiff’s Title VII claims of discrimination,

harassment, and retaliation, asserted in Counts 1 through 3, should be dismissed for

failing to allege that any such actions were taken based on her membership in a

protected class, such as her race or gender, or were racially motivated.38 Defendants

further assert that Plaintiff’s Title VII claims in Counts 1 through 3, her § 1983

retaliation claim in Count 4, and her claims under the Louisiana Employment

Discrimination Law, La. R.S. 23:301, in Count 2 and Louisiana’s Whistleblower

statute, La. R.S. 23:967, in Count 7, must also be dismissed because Plaintiff has

failed to allege any adverse employment action and/or constructive discharge, as

required by Title VII.39 Citing Fifth Circuit precedent, Defendants assert that a

stringent showing is required for adverse employment action and Title VII “does not

set forth ‘a general civility code for the American workplace.’” 40 Defendants then go




36 R. Doc. 14-1 at p. 19 (citing Goulas v. LaGreca, 945 F. Supp. 2d 693 (E.D. La. 2013); Broussard v.
Lafayette City-Parish Consol. Government, 45 F. Supp. 3d 553 (W.D. La. 2014); Mays v. Bd. of
Commissioners Port of New Orleans, Civ. A. No. 14-1014, 2015 WL 1245683 (E.D. La. Mar. 18, 2015));
R. Doc. 16-1 at p. 20 (citing same authority).
37 R. Doc. 14-1 at pp. 19-20 (citing authority); R. Doc. 16-1 at pp. 20-21 (citing same authority).
38 R. Doc. 14-1 at pp. 20-22; R. Doc. 16-1 at pp. 21-22.
39 R. Doc. 14-1 at pp. 22-25; R. Doc. 16-1 at pp. 22-26.
40 Id., quoting Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68, 126 S.Ct. 2405 and Pegram v.

Honeywell, Inc., 361 F.2d 272, 282 (5th Cir. 2004).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 9 of 50




into great detail as to why each cause of action in the Complaint fails to state a

plausible claim against them.41

       Additionally, Defendants contend that Plaintiff has failed to comply with the

notice pleading requirement of the Federal Rules of Civil Procedure by lumping her

allegations against the defendants together in a group, rather than asserting specific

allegations against each individual defendant.42 Relying on a case from another

Section of this court, Defendants argue that the Court should ignore allegations made

against the “defendants” or “supervisors” as a group, and view only those allegations

specific to individual defendants.43 Defendants further assert that if all of Plaintiff’s

federal claims are dismissed, the Court should not exercise supplemental jurisdiction

over any remaining state law claims under 28 U.S.C. § 1367.44 Defendants argue

that Plaintiff is not entitled to punitive damages because punitive damages aren’t

allowed against municipal bodies, like St. James School Board, under Title VII or §

1983, and because there are no viable claims against the individual defendants. 45

Finally, Defendants seek an award of attorney’s fees under 42 U.S.C. § 1988 on the

basis that Plaintiff’s Title VII or § 1983 claims are frivolous.46



41 R. Doc. 14-1 at pp. 25-48; R. Doc. 16-1 at pp. 26-49.
42 R. Doc. 14-1 at pp. 48-49; R. Doc. 16-1 at pp. 49-50.
43 R. Doc. 14-1 at pp. 48-49 (quoting Cain v. City of New Orleans, Civ. A. No. 15-4479, 2016 WL 2849498

(E.D. La. May 13, 2016)) (internal quotation marks omitted); R. Doc. 16-1 at pp. 49-50 (quoting Cain,
Civ. A. No. 15-4479, 2016 WL 284949) (internal quotation marks omitted). Defendants also attempt
to argue that any Title VII claims based upon acts that occurred before May 8, 2019 are time-barred,
but Defendants fail to explain how they reached the date calculated in their Motions. (See, R. Doc. 14-
1 at pp. 50-51; R. Doc. 16-1 at p. 51). Defendants also assert that any § 1983 claim or state law claim
based upon acts that occurred before May 1, 2019 are also time-barred. (R. Doc. 14-1 at p. 51; R. Doc.
16-1 at p. 52).
44 R. Doc. 14-1 at p. 51; R. Doc. 16-1 at p. 52.
45 R. Doc. 14-1 at pp. 51-52; R. Doc. 16-1 at pp. 52-53.
46 R. Doc. 14-1 at p.52; R. Doc. 16-1 at p. 53.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 10 of 50




        Plaintiff filed one Opposition brief in response to both Motions, arguing that

her Complaint satisfies the federal pleading requirement of Fed. R. Civ. P. 8 by

offering a short, concise statement of her claims.47 Plaintiff asserts that she is “not

required to nor should they [sic] allege each and every fact and each and every

allegation.”48 While Plaintiff discusses the requirements of a Rule 12(b)(6) motion to

dismiss, generally, she only fleetingly responds to the specific arguments made by

Defendants in their Motions to Dismiss.          Instead of addressing Defendants’

arguments, Plaintiff asserts that Defendants’ Motions ask the Court to draw legal

conclusions, which is not permitted in a Rule 12(b)(6) analysis.49 Plaintiff further

points out that, “90% of the case [sic] cited by Defendant’s [sic] are Motion for

Summary Judgment cases.        In those cases, the Court is allowed to draw legal

conclusions and that is exactly what the Defendants are asking this court to do in

this 12(b)(6) Motion.    The Defendants essentially filed a Motion for Summary

Judgment.”50 Interestingly, Plaintiff concedes that, “A [Rule] 12(b)(6) Motion is

designed to dismiss claims that can not [sic] meet the statutory requirements at all

such as a claim against an individual under Title VII.”51 Plaintiff does not address

the fact that she has filed Title VII claims against several individuals other than her

employer. Plaintiff also contends that Defendants’ assertions that she had no adverse

employment action and was not constructively discharged are not supported by the




47 R. Doc. 17 at p. 2.
48 Id.
49 Id. at pp. 1-3.
50 Id. at p. 2.
51 Id. at p. 3.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 11 of 50




facts in the Complaint, nor are Defendants’ statement that there was no racial

animus.52 The Court notes that Plaintiff’s Opposition brief is replete with rhetorical

questions, such as, “Would any attorney in this case not quit a job if it risked them

being permanently disbarred? Like not being able to practice law at all. Something

they spent 7 years of their life working to get. Would they not consider that

constructive discharge especially if there was constant pressure over a 4 year

period?”53 Regarding racial animus, Plaintiff asserts that::

        One, there are several racial comments that were made to Plaintiff , [sic]
        but one of the most derogatory is when Dr. Cancienne states that it was
        New Day [sic] in St. James and Plaintiff needed to decide if she was
        going to get on the boat or off the boat because the “General” had spoken
        and basically not to worry about the children if their own parents are
        not. [sic] What boat is he referring to? A slave boat? Why the General
        reference? Is it a slavery General?54

Plaintiff asserts that Defendants’ Motions should be denied because, “if not it will

have this court go through every section of the complaint and make legal conclusions

which Plaintiff would then amend to fix which would be pointless.” 55                          Plaintiff

concludes by asserting that the Motions to Dismiss should be denied, but if they are

granted, “Plaintiff should be allowed to amend [sic] complaint consistent with courts

[sic] ruling.”56




52 Id. at pp. 3-4.
53 Id. at p. 3.
54 Id.
55 Id. at p. 5 (citing Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)).
56 R. Doc. 17 at p. 5.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 12 of 50




     II.      LEGAL STANDARD

              A. Fed. Rule of Civil Procedure 12(b)(1) Standard

           A motion to dismiss filed pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure allows a party to challenge the subject matter jurisdiction of the district

court to hear a case.57 A case is properly dismissed pursuant to Rule 12(b)(1) “for lack

of subject-matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.”58           In considering a challenge to subject matter

jurisdiction under Rule 12(b)(1), “the district court is ‘free to weigh the evidence and

resolve factual disputes in order to satisfy itself that it has the power to hear the

case.’”59 Thus, a motion to dismiss for lack of jurisdiction may be decided by the Court

based on: (1) the complaint alone; (2) the complaint and the undisputed facts in the

record; or (3) the complaint, the undisputed facts in the record, and the court’s own

resolution of disputed facts.60 The party asserting jurisdiction carries the burden of

proof when facing a Rule 12(b)(1) motion to dismiss.61 A motion to dismiss under

12(b)(1) should only be granted “if it appears certain that the plaintiff cannot prove

any set of facts in support of his claim that would entitle plaintiff to relief.”62




57 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
58 Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005) (citing Home Builders Ass'n of Miss.,
Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)).
59 Krim, 402 F.3d at 494 (quoting Home Builders Ass'n of Miss., Inc., 143 F.3d at 1010).
60 Flores v. Pompeo, 936 F.3d 273, 276 (5th Cir. 2019) (quoting Robinson v. TCI/US W. Commc’ns Inc.,

117 F.3d 900, 904 (5th Cir. 1997)) (internal quotation marks omitted).
61 Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (citing Ramming, 281

F.3d at 161).
62 Ramming, 281 F.3d at 161 (citing Home Builders Ass'n of Miss., Inc., 143 F.3d at 1010).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 13 of 50




           B. Fed. Rule of Civil Procedure 12(b)(6) Standard

       It is well-settled in this Circuit that motions to dismiss under Fed. R. Civ. P.

12(b)(6) are viewed with disfavor and are rarely granted.63 To overcome a defendant’s

motion to dismiss, a plaintiff must plead a plausible claim for relief.64 A claim is

plausible if it is pleaded with factual content that allows the court to reasonably infer

that the defendant is liable for the misconduct alleged.65 But, no matter the factual

content, a claim is not plausible if it rests on a legal theory that is not cognizable.66

In ruling on a motion to dismiss, the Court accepts all well-pleaded facts as true and

views those facts in the light most favorable to the plaintiff.67                     However, the

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true.68 “[C]onclusory allegations

or legal conclusions masquerading as factual conclusions will not suffice to prevent a

motion to dismiss.”69        In deciding a Rule 12(b)(6) motion to dismiss, a court is

generally prohibited from considering information outside the pleadings, but may

consider documents outside of the complaint when they are: (1) attached to the

motion; (2) referenced in the complaint; and (3) central to the plaintiff’s claims.70 The




63 Financial Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006) (quoting Lowrey
v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)).
64 Romero v. City of Grapevine, Tex., 888 F. 3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).
65 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).
66 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F. 3d 1029, 1032 (5th Cir. 2010)

(per curiam).
67 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
68 Bell Atlantic v. Twombly, 550 U.S. 544, 545, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
69 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
70 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 14 of 50




Court can also take judicial notice of matters that are of public record, including

pleadings that have been filed in a federal or state court.71

     III.   ANALYSIS

     A. Defendants’ Motions to Dismiss Pursuant to Rule 12(b)(1)

        As a threshold matter, the Court addresses its subject matter jurisdiction in

this case. Plaintiff has asserted claims under Title VII of the Civil Rights Act and 42

U.S.C. § 2000, et seq., 42 U.S.C. § 1983, as well as various state law claims.72 Since

Plaintiff’s claims arise under federal law, the Court has original jurisdiction under

28 U.S.C. §§ 1331 and 1343, and may exercise supplemental jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367.

        In their Motions to Dismiss under Rule 12(b)(1), Defendants contend that

Plaintiff’s claims should be dismissed for failure to exhaust her administrative

remedies. Specifically, Defendants assert that Plaintiff filed her charge with the

EEOC on February 7, 2020 and the EEOC issued its right to Sue letter the same

day.73 Since Plaintiff attached the EEOC Charge of Discrimination and Right to Sue

letter to her Complaint, the Court may consider them for purposes of the Motions to

Dismiss. While it appears correct that Plaintiff filed her Charge of Discrimination

with the EEOC and was issued a Right to Sue letter the same day, it does not

naturally follow either that Plaintiff failed to exhaust her administrative remedies




71 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.
Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004)).
72 Specifically, Plaintiff has asserted state law claims of defamation, intentional infliction of emotional

distress, and the violation of Louisiana’s Whistleblower statute, La. R.S. 23:967.
73 R. Doc. 14-1 at p. 49; R. Doc. 16-1 at p. 50.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 15 of 50




or, secondly, that the Court lacks subject matter jurisdiction as a result.                        The

Supreme Court and the Fifth Circuit Court of Appeals have addressed this very issue

and have determined that filing a timely charge of discrimination with the EEOC is

not a jurisdictional prerequisite to suit in federal court, but rather a condition

precedent, which on proper occasion may be equitably modified.74 Defendants do not

contest that Plaintiff timely filed her claim with the EEOC.

        The only other issue raised by Defendants is whether Plaintiff’s failure to

provide Defendants with a full copy of her factual summary is fatal at this stage.

Defendants correctly assert that the scope of a Title VII complaint is limited to the

allegation of the EEOC charge.               In deciding whether Plaintiff has provided a

sufficient factual basis to allow for a Title VII claim, the Court is guided by the Fifth

Circuit’s directive that, “Mindful of the remedial and humanitarian underpinning of

Title VII and of the crucial role played by the private litigant in the statutory scheme,

courts construing Title VII have been extremely reluctant to allow procedural

technicalities to bar claims under the Act.” 75 The Fifth Circuit has made clear that

it does not require a Title VII plaintiff to “check a certain box or recite a specific

incantation to exhaust his or her administrative remedies before the proper agency.

Nor do we require, for purposes of exhaustion that a plaintiff allege a prima fac[i]e

case before the EEOC.”76 “Instead, the plaintiff’s administrative charge will be read




74 Fort Bend County, Texas v. Davis, 139 S.Ct 1843, 204 L.Ed.2d 116 (2019); Phillips v. Leggett & Platt,
Inc., 658 F.3d 452, 457 (5th Cir. 2011) (citing Granger v. Aaron’s, Inc., 636 F.3d 708, 712 (5th Cir.
2011)).
75 Sanchez v. Standard Brands, Inc., 431 F.2d 455 (5th Cir. 1970).
76 Pacheco v. Mineta, 448 F.3d 783, 792 (5th Cir. 2006) (citing Sanchez, 431 F.2d at 463).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 16 of 50




somewhat broadly, in a fact-specific inquiry into what EEOC investigations it can

reasonably be expected to trigger.”77

        In Plaintiff’s Charge of Discrimination filed with the EEOC, Plaintiff clearly

identifies herself as the complainant and identifies the St. James Parish School

System as the agency who is alleged to have discriminated against her. 78 Plaintiff

checked four boxes indicating the alleged discrimination was based on race, color, sex

and retaliation, and also checked a box indicating that it was a continuing action.

The Charge is silent as the particular facts. Instead, the Charge states, “See attached

sheet for summary.”79 The Right to Sue letter, which is also dated February 7, 2020,

is signed by the EEOC Director, Keith T. Hill, and copied to St. James Parish School

System.80 Plaintiff filed suit on May 1, 2020, within the 90-day window to timely file

suit after the issuance of the Right to Sue letter. Further, in the Complaint itself,

Plaintiff asserts that she followed St. James Parish School Board’s reporting policy

by complaining to the principal, then to supervisors, then to the Superintendent and

then to Cook of harassment and retaliation, prior to her resignation.81 In light of

these facts, that Plaintiff’s employer was aware of the basis of Plaintiff’s claims, both

from Plaintiff herself and from the EEOC when it sent a copy of the Charge of

Discrimination to St. James Parish School Board, and that Plaintiff did not file suit

until several months later, the Court makes the narrow finding that Plaintiff




77 Pacheco, 448 F.3d at 792.
78 R. Doc. 1-2 at p. 1.
79 Id.
80 Id. at p. 2.
81 See, R. Doc. 1 at pp. 6-7, ¶¶ 10, 15, p. 14 at ¶ 7.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 17 of 50




exhausted her administrative remedies in this case.82 Therefore, to the extent that

Defendants seek dismissal under Rule 12(b)(1) based on Plaintiff’s failure to exhaust

administrative remedies, the Motions are denied without prejudice.

     B. Motions to Dismiss Pursuant to Rule 12(b)(6)

       Because there are two Motions to Dismiss before the Court, filed by the

individual defendants in this case and the St. James Parish School Board, the Court

finds it appropriate to discuss the sufficiency of Plaintiff’s allegations with respect to

the individual defendants before turning to the sufficiency of the allegations against

the St. James Parish School Board.

       1. Claims Against “Defendants” and “Supervisors,” in globo.

       In the Motions to Dismiss, Defendants assert that the Court should ignore any

allegations in the complaint made against the “defendants” or “supervisors,” in globo,

because group pleading fails to satisfy the notice pleading requirement of the Federal

Rules of Civil Procedure.83 Under the ordinary rules of notice pleading, set forth in

Fed. R. Civ. P. 8(a)(2), a complaint need only include a “short and plain statement of

the claim showing that the pleader is entitled to relief,” which statement must simply

“give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.”84 The Fifth Circuit recently provided clarification regarding the

impact of group pleading, explaining that, “creating a category of multiple defendants


82 Defendants’ claims that they have not received Plaintiff’s Factual Summary, which was submitted
with Plaintiff’s Charge of Discrimination, as of the date of filing their Motions to Dismiss are more
appropriately addressed as discovery matters.
83 R. Doc. 14-1 at pp. 48-49; R. Doc. 16-1 at pp. 49-50.
84 Parker v. State of La. Dept. of Educ. Special School Dist., Civ. A. No. 07-369-C, 2007 WL 2751213,

at *2 (M.D. La. Sept. 18, 2007) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512, 122 S.Ct. 992,
152 L.Ed.2d 1 (2002)) (internal quotation marks omitted).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 18 of 50




into a clearly defined term does not, of itself, warrant dismissal. But while referring

to a collective group of defendants is not a fatal pleading deficiency, ‘[e]ach defendant

is [still] entitled to know what he or she did that is asserted to be wrongful.’”85 The

Fifth Circuit further instructed that, “Because the notice pleading requirement of the

Federal Rules of Civil Procedure entitle each defendant to know what he or she did

that is asserted to be wrongful, allegations based on a ‘theory of collective

responsibility’ cannot withstand a motion to dismiss.”86                 While the Court finds

Plaintiffs’ allegations against “Defendants,” in globo, are not sufficient under Fed. R.

Civ. P. 8(a)(2), because Rule 12(b)(6) motions to dismiss are viewed with disfavor in

this Circuit and are rarely granted,87 the Court will not dismiss Plaintiff’s allegations

or claims on the basis of her use of group pleading. Instead, the Court will analyze

the specific claims made by Plaintiff as to each defendant to determine whether

dismissal is warranted.

       2. Plaintiff’s Individual and Official Capacity Claims Against Paul
          McDonald, P. Edward Cancienne, Jr., Kelly Cook, Anne Detillier,
          Vondra Steib, Sabra Robichaux, Hollie Folse, and Becky Louque.

       a. Counts 1 Through 3 Are Dismissed With Prejudice.

       In Counts 1 through 3 of the Complaint, Plaintiff asserts Title VII claims

against “Defendants,” in globo.88 Title VII of the Civil Rights Act, as amended,



85 Martinez v. City of North Richland Hills, 2021 WL 742662, at *4 (5th Cir. 2021) (quoting Heartland
Consumer Products LLC v. DineEquity, Inc., Civ. A. No. 1:17-CV-01035-SEB-TAB, 2018 WL 465784,
at *4 (S.D. Ind. Jan. 18, 2018)).
86 Martinez, 2021 WL 742662, at *4 (quoting Bank of Am., N.A. v. Knight, 725 F.33d 815, 818 (7th Cir.

2013)).
87 Financial Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006) (quoting Lowrey

v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)).
88 R. Doc. 1 at pp. 8-10.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 19 of 50




prohibits an employer from discriminating against an individual on the basis of race,

color, sex, national origin, or religion with respect to hiring, discharge, compensation,

promotion, classification, training, apprenticeship, referral for employment, or other

terms, conditions, and privileges of employment.89 The Fifth Circuit has expressly

held that Title VII allows for claims against employers, but that there is no individual

liability for employees under Title VII.90 “Thus, an employee or supervisor faces

liability solely in his official capacity.”91 Curiously, Plaintiff acknowledges in her

Opposition brief that claims against individuals under Title VII cannot meet the

statutory requirements.92 Accordingly, the Title VII claims in Counts 1 through 3 of

the Complaint asserted against the individual defendants in their individual

capacities must be dismissed.

       Plaintiff’s Title VII claims against the individual defendants in their official

capacities must likewise be dismissed. The Fifth Circuit has made clear that, “a

plaintiff is not entitled to maintain a Title VII action against both an employer and

its agent in an official capacity.”93 As further explained by this Court, “Because an

official-capacity suit against a supervisor or other individual is actually a suit against

the employing corporation, a plaintiff may not maintain a Title VII action against




89 42 U.S.C. § 2000(e), et seq.
90 Smith v. Amedisys Inc., 298 F.3d 434, 448-49 (5th Cir. 2002) (citations omitted); Ackel v. Nat’l
Communications, Inc., 339 F.3d 376, 382 n.1 (5th Cir. 2003) (citing Smith, 298 F.3d at 448-49); Lefort
v. Lafourche Parish Fire Protection Dist. No. 3, 39 F. Supp. 3d 820, 824 (E.D. La. 2014) (citations
omitted).
91 Lefort, 39 F. Supp. 3d at 824.
92 R. Doc. 17 at p. 3.
93 Smith, 298 F.3d at 449 (citation omitted).
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 20 of 50




both an employer and its agent in an official capacity.”94 Here, Plaintiff has made no

allegation that any of the individual defendants were her employer or her employer’s

agent. Indeed, Plaintiff named her employer, St. James Parish School Board, as a

defendant in the suit.95 As such, Plaintiff cannot also maintain an action against the

individual defendants in their official capacities. The Court therefore dismisses

Plaintiff’s Title VII claims asserted against the individual defendants in their official

capacities in Counts 1 through 3 of the Complaint.

        As no amendment can cure these deficiencies, Plaintiff will not be granted

leave to amend her Complaint as to the Title VII claims asserted against McDonald,

Cancienne, Cook, Detillier, Steib, Robichaux, False or Louque in their individual and

official capacities in Counts 1 through 3 of the Complaint.96

        b. Plaintiff’s Claims under La. R.S. 23:301, in Count 2, and under the
           Louisiana Whistleblower statute, La. R.S. 23:967, in Count 7, Are
           Dismissed With Prejudice.

        In Counts 2 and 7 of the Complaint, Plaintiff alleges that “Defendants”

discriminated against her because of her race in violation of La. R.S. 23:301 and

retaliated against her for refusing to violate Louisiana Bulletin 1508 regarding

special education policies and procedures in violation of La. R.S. 23:967.97 To the

extent these claims are alleged against the individual defendants in their individual



94 Lefort, 39 F. Supp. 3d at 824 (citing Indest v. Freeman Decorating, Inc., 164 F.3d 258, 262 (5th Cir.
1999); Smith, 298 F.3d at 449).
95 R. Doc. 1 at pp. 1-2, 3.
96 Because the Court finds that Plaintiff cannot assert a plausible claim under Title VII against the

individual defendants in their individual or official capacities, the Court need not address these
defendants’ additional arguments regarding why the Title VII claims asserted in Counts 1 through 3
of the Complaint must be dismissed as to them.
97 R. Doc. 1 at pp. 9, 12.
     Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 21 of 50




and official capacities, the Court finds that the claims must be dismissed because

Plaintiff has not alleged that any of the individual defendants were her employer.98

The Louisiana Employment Discrimination Law, La. R.S. 23:301, et seq., specifically

defines “employer,” in pertinent part, as:

       a person, association, legal or commercial entity, the state, or any state
       agency, board, commission, or political subdivision of the state receiving
       services from an employee and, in return, giving compensation of any
       kind to an employee. The provisions of this Chapter shall apply only to
       an employer who employs twenty or more employees within this state
       for each working day in each of twenty or more calendar weeks in the
       current or preceding calendar year.99

Louisiana’s Whistleblower statute, La. R.S. 23:967, similarly provides that:

       An employer shall not take reprisal against an employee who in good
       faith, and after advising the employer of the violation of law:
       (1) Discloses or threatens to disclose a workplace act or practice that is
       in violation of state law.
       (2) Provides information to or testifies before any public body conducting
       an investigation, hearing, or inquiry into any violation of law.
       (3) Objects to or refuses to participate in an employment act or practice
       that is in violation of law.100

Further, “For an employee to establish a claim under La. R.S. 23:967, she must prove

that her employer committed an actual violation of state law.”101 Again, Plaintiff

makes no claim that McDonald, Cancienne, Cook, Detillier, Steib, Robichaux, Folse

or Louque were her employer. Instead, Plaintiff has clearly identified her employer

as St. James Parish School Board and has named her employer as a defendant in this



98 See, Mays v. Board of Commissioners Port of New Orleans, Civ. A. No. 14-1014, 2015 WL 1245683,
at *6 (E.D. La. Mar. 18, 2015); Broussard v. Lafayette City-Parish Consol. Government, 45 F. Supp. 3d
553, 581 (W.D. La. 2014); Goulas v. LaGreca, 945 F. Supp.2d 693, 702-03 (E.D. La. 2013).
99 La. R.S. 23:302(2).
100 La. R.S. 23:967 (emphasis added).
101 Broussard, 45 F. Supp. 3d at 581 (quoting Stevenson v. Williamson, 547 F. Supp. 2d 544, 558 (M.D.

La. 2008), aff’d, 324 Fed.Appx. 422 (5th Cir. 2009); Goulas, 945 F. Supp. 2d at 702).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 22 of 50




matter.102 Thus, Plaintiff’s claims against the individual defendants in their official

and individual capacities based upon alleged violations of La. R.S. 23:301 and La.

R.S. 23:967, as set forth in Counts 2 and 7 of the Complaint, must be dismissed.

        As no amendment can cure these deficiencies, Plaintiff will not be granted

leave to amend her Complaint as to Counts 2 and 7 with respect to the individual

defendants.103

        c. Plaintiff’s 42 U.S.C. § 1983 Claims Asserted in Count 4 Are
           Dismissed Without Prejudice.

        In Count 4 of the Complaint, Plaintiff alleges that “Defendants” violated 42

U.S.C. § 1983 by retaliating against her for engaging in “protected activity,” which

retaliation included being constructively discharged. 104 To state a viable § 1983

claim, the complaint must: (1) allege the violation of a constitutional right; and (2)

allege that the violation was committed by a person acting under color of state law.105

Although not a model of clarity, Plaintiff appears to allege a violation of her First

Amendment right by asserting that she “engaged in protected activity when she

reported the illegal activity.”106

        According to the Fifth Circuit, to establish a prima facie case for First

Amendment retaliation, a public employee must show that:

        (1) He suffered an adverse employment action;

102 R. Doc. 1 at pp. 1-2, 3.
103 Because the Court finds that Plaintiff cannot assert a plausible claim under La. R.S. 23:301 or La.
R.S. 23:967 against the individual defendants in their individual or official capacities, the Court need
not address these defendants’ additional arguments regarding why Counts 2 and 7 must be dismissed
as to them.
104 R. Doc. 1 at p. 10.
105 Rowley v. Tchefuncta Club Estates, Inc., 151 Fed.Appx. 349, 350 (quoting Cornish v. Corr. Servs.

Corp., 402 F.3d 545, 549 (5th Cir. 2005)) (internal quotation marks omitted).
106 R. Doc. 1 at p. 10.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 23 of 50




        (2) He spoke as a citizen, rather than pursuant to his official job duties;
        (3) He spoke on a matter of public concern;
        (4) His interest in the speech outweighed the government’s interest in
        the efficient provision of public services; and
        (5) His speech precipitated the adverse employment action.107

“Whether an employee’s speech addresses a matter of public concern must be

determined by the content, form, and context of a given statement.”108 Addressing

the second factor set forth above, the Supreme Court has held that, “when public

employees make statements pursuant to their official duties, the employees are not

speaking as citizens for First Amendment purposes, and the Constitution does not

insulate their communications from employer discipline.109 The Fifth Circuit has

further clarified that, “Under Garcetti, we must shift our focus from the content of

the speech to the role the speaker occupied when he said it.”110 Complaints made by

public employees “up the chain of command” at their workplace about job duties

normally fall outside of First Amendment protection.111

        Such are the facts in this case. Plaintiff alleges that she was employed as a

school psychologist by St. James Parish School Board in 2015.112 Plaintiff also alleges

that she “continuously” reported the alleged illegal activity to her immediate

supervisors, Robichaux and Steib, through her employment.113 Plaintiff alleges that

she, “followed the Saint James Parish School Board’s reporting policy when she first



107 Hardesty v. Cochran, 621 Fed.Appx. 771, 775-76 (5th Cir. 2015) (citations omitted).
108 Goudeau v. East Baton Rouge Parish School Bd., 540 Fed.Appx. 429, 434 (5th Cir. 2013) (quoting
Charles v. Grief, 522 F.3d 508, 514 (5th Cir. 2008)) (internal quotation marks omitted).
109 Garcetti v. Ceballos, 547 U.S. 410, 421, 126 S.Ct. 1951, 1960, 164 L.Ed.2d 689 (2006).
110 Williams v. Dallas Independent School Dist., 480 F.3d 689, 692 (5th Cir. 2007).
111 Davis v. McKinney, 518 F.3d 304, 313 & n.3 (5th Cir. 2008) (citing authority).
112 R. Doc. 1 at p. 3.
113 R. Doc. 1 at p. 5.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 24 of 50




complained to the principal, then complained to supervisors, then complained to [sic]

superintendent and then complained to Ms. Cook and no remedial action was

taken.”114 Plaintiff asserts that she sent her resignation email directly to St. James

Parish School Board and that no one followed up with her even after she returned to

drop off equipment on January 3, 2020 and had a meeting with Detillier, Cook, Steib

and Carl Webre.115         Based on the foregoing legal authority, Plaintiff’s internal

complaints up the chain of command at her workplace, as alleged in the Complaint,

fall outside the scope of First Amendment protection. Thus, even accepting all well-

pleaded facts as true and viewing those facts in the light most favorable to Plaintiff,

as the Court is required to do, the Court finds that Plaintiff has failed to assert a

plausible 42 U.S.C. § 1983 First Amendment Retaliation claim against the individual

defendants.

        The Court further notes that Plaintiff has failed to allege anything other than

a conclusory statement that McDonald retaliated against her.116 While a complaint

need only provide a “short and plain statement of the claim showing that the pleader

is entitled to relief,”117 such a showing requires more than labels and conclusions.118

The Court rejects Plaintiff’s assertion that her allegation of retaliation by McDonald

constitutes a legal conclusion.




114 Id. at p. 14.
115 Id.
116 R. Doc. 1 at p. 8.
117 Fed. R. Civ. P. 8(a)(2).
118 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964-65, 167 L.Ed.2d 929 (2007).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 25 of 50




        d. Plaintiff’s Defamation Claims in Count 5 Are Dismissed Without
           Prejudice.

        According to the Louisiana Supreme Court, “Defamation is a tort which

involves the invasion of a person’s interest in his or her reputation and good name.”119

“Four elements are necessary to establish a defamation cause of action: (1) a false

and defamatory statement concerning another; (2) an unprivileged publication to a

third party; (3) fault (negligence or greater) on the part of the publisher; and (4)

resulting injury.”120 Additionally, “The fault requirement is often set forth in the

jurisprudence as malice, actual or implied.”121             “Thus, in order to prevail on a

defamation claim, a plaintiff must prove that the defendant, with actual malice or

other fault, published a false statement with defamatory words which caused plaintiff

damages.”122

        In Count 5 of the Complaint, Plaintiff alleges that “Defendants” (including all

of the individual defendants) made defamatory statements concerning her job

performance and her reputation pursuant to a conspiracy.123 Plaintiff alleges that,

“Defendants publicized these unprivileged comments to Plaintiff’s coworkers and

supervisors,” and that, “Defendants were at very [sic] least negligent in publication

if not intentional.”124 Plaintiff makes only two specific allegations of defamation

against the individual defendants. Plaintiff alleges that Folse “began to make false



119 Costello v. Hardy, 2003-1146, p. 12 (La. 1/21/04), 864 So.2d 129, 139 (citations omitted).
120 Costello, 2003-1146 at p.12, 864 So.2d at 139 (quoting Trentecosta v. Beck, 96-2388, p. 10 (La.
10/21/97), 703 So.2d 552, 559) (internal quotation marks omitted).
121 Costello, 2003-1146 at p.12, 864 So.2d at 139 (citations omitted).
122 Id. (quoting Trentecosta, 96-2388 at p. 10, 703 So.2d at 559) (internal quotation marks omitted)
123 R. Doc. 1 at p. 11.
124 Id.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 26 of 50




accusations about Plaintiff’s job performance, questioning Plaintiff’s work, spreading

lies and rumors about the Plaintiff, and making the job more difficult by adding

unnecessary tasks to job responsibilities.”125 Plaintiff further alleges that during the

August 20, 2019 meeting, Cancienne “informed the Plaintiff that she could ‘get on the

boat or get off the boat’ and that the principals would be making decisions regarding

special education.”126       The Complaint is silent as to any specific allegation of

defamation by the other individual defendants.

        While a Complaint need not contain detailed factual allegations, it must offer

more than mere labels, legal conclusions, or formulaic recitations of the elements of

a cause of action.127 That is, under Fed. R. Civ. P. 8, the complaint must offer more

than an “unadorned, the defendant-unlawfully-harmed-me accusation.”128 Plaintiff’s

threadbare Complaint, alleging that “Defendants” made false and defamatory

statements regarding Plaintiff’s work and communicated such statements to

Plaintiff’s co-workers, as well as the statements made by Folse and Cancienne,

without anything more, fail this test. Plaintiff’s allegations that Folse made “false

accusations” and “spread lies and rumors” about Plaintiff are conclusory and

insufficient to state a plausible claim for defamation against Folse. The Complaint

is silent as to who the “false accusations” were spread to, as well as the content of the

“false accusations.” The Court further finds that Plaintiff has not alleged that the




125 Id. at p. 7.
126 Id. at pp. 5-6.
127 Ashcroft v. Iqbal, 556 U.S. 662, 677–78, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
128 Ashcroft, 556 U.S. at 667-78, 129 S.Ct. 1937 (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 27 of 50




comment made by Cancienne during the August 20, 2019 meeting was false or

defamatory in some way, nor has Plaintiff alleged that the comment was publicized

outside of the internal work meeting. Further, there is nothing in the Complaint

identifying the publication of any false accusations to third parties.                 As such,

Plaintiff’s defamation claim asserted against the individual defendants in Count 5 of

the Complaint must be dismissed.

        e. Plaintiff’s Claims for Intentional Infliction of Emotional Distress,
           asserted in Count 6, Are Dismissed Without Prejudice.

        In Count 6 of the Complaint, Plaintiff assets a claim for intentional infliction

of emotional distress against “Defendants” under Louisiana Civil Code art. 2315.129

A Louisiana claim for intentional infliction of emotional distress is actionable only if

the plaintiff can show: (1) that the defendant’s conduct was extreme and outrageous;

(2) that the plaintiff’s emotional distress was severe; and (3) that the defendant

desired to inflict severe emotional distress or knew that severe emotional distress

would be certain or substantially likely to result from his conduct.130 According to

the Louisiana Supreme Court, “The conduct must be so outrageous in character, and

so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious and utterly intolerable in a civilized community.”131 The

Louisiana Supreme Court has further explained that:

        Liability does not extend to mere insults, indignities, threats,
        annoyances, petty oppressions, or other trivialities. Persons must
        necessarily be expected to be hardened to a certain amount of rough

129 R. Doc. 1 at pp. 11-12.
130 McCoy v. City of Shreveport, 492 F.3d 551, 563 (5th Cir. 2007) (quoting White v. Monsanto, 585
So.2d 1205, 1209 (La. 1991)).
131 White, 585 So.2d at 1209.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 28 of 50




        language, and to occasional acts that are definitely inconsiderate and
        unkind. Not every verbal encounter may be converted into a tort; on the
        contrary, “some safety valve must be left through which irascible
        tempers may blow off relatively harmless steam.”132

        Here, Plaintiff alleges, generally, that “Defendants’ conduct was extreme and

outrageous and include [sic] a 4-year span of name-calling, beratement in front of

individuals, poor job performance, threats, intimidation tactics, and eventually

constructive discharge.”133 Plaintiff further alleges that her emotional distress was

severe and required her to be placed on medication and see a mental health

profession, and that, “Defendants desired to inflict severe emotional distress or

substantially certain [sic] to result from conduct.” 134       The Court finds these

allegations conclusory and insufficient to withstand a Rule 12(b)(6) motion. The

Court, however, will separately address the specific allegations made against each of

the individual defendants.

                 i.      McDonald and Cancienne

        As to McDonald, Plaintiff asserts elsewhere in her Complaint that, “Paul

McDonald even joined in the retaliation by telling Plaintiff to stay in her lane and

cursing her and berating her for standing up to illegal activity.”135 Plaintiff similarly

alleges elsewhere in her Complaint that during the August 20, 2019 work meeting,

at which “22 other people were present,” Cancienne “informed the Plaintiff that she

could ‘get on the boat or get off the boat’ and that the principals would be making




132 Id. (citations omitted).
133 R. Doc. 1 at p. 12.
134 Id.
135 Id. at p. 8.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 29 of 50




decisions regarding special education.”136 Plaintiff alleges that when she “spoke up”

and challenged Cancienne’s directive during the meeting, he began to “belittle,

scream, and berate the Plaintiff in front of everyone.”137          Plaintiff’s allegations,

without more, fail to satisfy the “extreme and outrageous” conduct required to assert

a plausible claim for intentional infliction of emotional distress against McDonald or

Cancienne.        Moreover, nowhere in the Complaint does Plaintiff allege any facts

suggesting that McDonald or Cancienne intended to inflict severe emotional distress

upon her or that they could have foreseen that such distress would result, as required

to state a viable claim. Thus, even accepting all of Plaintiff’s claims as true, as this

Court is bound to do at this stage, Plaintiff has failed to assert a plausible claim in

Count 6 against McDonald and Cancienne, in either their official or individual

capacities, for the intentional infliction of emotional distress.

                  ii.   Cook

         Plaintiff alleges that she advised Cook of the alleged illegal activity and that

Cook “told her that she would investigate it and get back to her,” and “met with

Plaintiff several times.”138 Plaintiff asserts that Cook followed-up with her and

informed Plaintiff that she had “verified Plaintiff’s complaints and that it appeared

to be all valid but did not want to take any remedial actions because it could open up

a can of worms and there would be no turning back,” and that Cook informed her that

Plaintiff “just needed to just deal with it.”139 Plaintiff then alleges that Cook and


136 Id. at pp. 5-6.
137 Id. at p. 6.
138 Id. at pp. 6-7.
139 Id. at p. 7.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 30 of 50




Steib told her that they were going to get rid of her.140 The Court finds that Plaintiff’s

allegations, without more, fail to satisfy the “extreme and outrageous” conduct

requirement to state a valid claim for intentional infliction of emotional distress.

Plaintiff also fails to allege any facts indicating that Cook intended to inflict severe

emotional distress upon her or that she could have foreseen that such distress would

result. Thus, accepting all of Plaintiff’s claims as true, Plaintiff has failed to assert a

plausible claim against Cook, in either in her official or individual capacity, for the

intentional infliction of emotional distress.

                 iii.    Detillier, Steib, Robichaux and Folse

        In the Complaint, Plaintiff alleges that she complained about illegal activity to

Robichaux and Steib continuously throughout her employment and that Steib

reported the information to Detillier, but that nothing was done.141 Plaintiff claims

that she was labeled a troublemaker and a roadblock for reporting the illegal activity,

and that she was called this term to her face “by coworkers and Ms. Robichaux, Ms.

Steib and Ms. Detillier, and Ms. Folse [sic].”142 Plaintiff further alleges that when

she refused to engage in the illegal activity, “Plaintiff was informed by Anne Detillier

that St. James Parish School Board would be changing the Special Education Policies

and Procedures and the Plaintiff would then be required to follow the policies imposed

by the School Board, as the district policy would then override the state policy.” 143

Plaintiff asserts that Folse began to make false accusations about Plaintiff’s job


140 Id.
141 R. Doc. 1 at p. 5.
142 Id.
143 Id. at p. 13.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 31 of 50




performance, questioning Plaintiff’s work, spreading lies and rumors about Plaintiff,

and making the job more difficult, and that Plaintiff was told by Steib and Cook that

they were going to “get rid of her.”144

        The Court finds that these allegations fail to allege “extreme and outrageous

conduct” or that Detillier, Robichaux, Steib or Folse intended to inflict severe

emotional distress or could have foreseen that such distress would result, as required

to state a viable claim for intentional infliction of emotional distress. Instead, the

Court finds that the allegations are more akin to “mere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities,”145 which do not arise to “extreme

and outrageous” conduct. As such, Plaintiff has failed to assert a plausible claim for

intentional infliction of emotional distress against Detillier, Robichaux, Steib or

Folse, in either their official or individual capacities, and that the claims must be

dismissed.

               iv.     Louque

        The only allegations pertaining to Louque in the Complaint include Plaintiff’s

assertion that she began complaining about illegal activity by all of the defendants,

including Louque, and that all of the defendants, including Louque, made defamatory

statements pursuant to a conspiracy.146 Louque is not mentioned by name anywhere

else in the Complaint.147 These allegations, without more, fail to assert a plausible

claim for intentional infliction of emotional distress against Louque. First, these


144 Id. at p. 7.
145 White v. Monsanto Co., 585 So.2d 1205, 1209 (La. 1991).
146 R. Doc. 1 at pp. 3, 11.
147 See, generally, R. Doc. 1.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 32 of 50




allegations do not allege “extreme and outrageous” conduct, as Plaintiff fails to allege

anything even rising to the level of petty annoyance regarding Louque. Additionally,

Plaintiff fails to allege any facts suggesting that Louque intended to inflict severe

emotional distress upon her or that Louque could have foreseen that such distress

would result, as required to state a plausible claim for intentional infliction of

emotional distress. Even accepting all of Plaintiff’s claims as true, as this Court is

bound to do at this stage, Plaintiff has failed to assert a plausible claim against

Louque, in either her official or individual capacity, for intentional infliction of

emotional distress.

        Based on the foregoing analysis, the Court finds that Plaintiff’s claims for

intentional infliction of emotional distress, asserted in Count 6 of the Complaint,

must be dismissed as to all of the individual defendants.

        3. Plaintiff’s Claims Against St. James Parish School Board

           a. Count 1: Retaliation Under Title VII.

        Title VII makes it unlawful for an employer to discriminate against an

employee who has opposed an employment practice made unlawful by Title VII.148

To establish a prima facie case of unlawful retaliation under Title VII, Plaintiff must

show: (1) that she engaged in an activity protected by Title VII; (2) that an adverse

employment action occurred; and (3) that a causal link existed between the protected

activity and the adverse employment action.149 As to the first factor, “protected


148 Williams v. Recovery School District, 859 F. Supp. 2d 824, 830 (E.D. La. 2012) (citing 42 U.S.C. §
2000e-3(a)).
149 Washburn v. Harvey, 504 F.3d 505, 510 (5th Cir. 2007) (citing Long v. Eastfield Coll., 88 F.3d 300,

304 (5th Cir. 1996)).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 33 of 50




activity” includes making a charge, testifying, assisting, or participating in any

investigation, proceeding or hearing under Title VII.150 “Adverse employment action”

is defined as action that “a reasonable employee would have found . . . [to be]

materially adverse, which in [the retaliation] context means it well might have

dissuaded a reasonable worker from making or supporting a charge of

discrimination.”151       The Supreme Court has explained that the materiality

requirement reflects the importance of separating significant from trivial harms.152

        Plaintiff has not alleged any facts specific to St. James Parish School Board

with respect to her Title VII retaliation claim in Count 1 of the Complaint. Although

Plaintiff does not have to submit evidence to establish a prima facie case of retaliation

at the pleading stage, she must plead facts as to all of the elements of her claim

sufficient to render the claim plausible.153 Plaintiff alleges that she engaged in

“protected activity” by reporting the illegal activity of the defendants.154 Plaintiff

then alleges that “Defendants,” presumably including St. James Parish School Board,

“harassed, verbally assaulted her, complained about her job performance, had her

colleagues and coworkers ostracize her, made false accusations against her, spread




150 Williams, 859 F. Supp. 2d at 830-31 (quoting Ackel v. Nat’l Communications, Inc., 339 F.3d 376,
385 (5th Cir. 2003) (internal quotation marks omitted).
151 Aryain v. Wal-Mart Stores Texas LP, 534 F.3d 473, 484 (5th Cir. 2008) (quoting Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006)) (internal quotation
marks omitted).
152 Aryain, 534 F.3d at 484 (quoting White, 548 U.S. at 68, 126 S.Ct. 2405) (internal quotation marks

omitted).
153 Jones v. City of Monroe, Civ. A. No. 3:19-CV-00832, 2019 WL 5488603, at *11 (W.D. La. Oct. 8,

2019) (citing Chhim v. Univ. of Texas at Austin, 836 F.3d 467, 470 (5th Cir. 2016)).
154 R. Doc. 1 at p. 8.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 34 of 50




rumors about her and eventually constructively discharged her which amounts to a

materially adverse action taken by the Defendants.”155

        The Court finds that Plaintiff has failed to allege sufficient facts to state a

plausible claim for retaliation under Title VII against St. James Parish School Board.

Although Plaintiff asserts that she engaged in protected activity by reporting “the

illegal activity” of her coworkers, Plaintiff is referring to actions taken by Defendants

regarding the special education services offered to students in St. James Parish. 156

Thus, Plaintiff has failed to allege that she engaged in a protected activity under Title

VII, as that phrase is defined in this Circuit. Plaintiff has also failed to allege an

“adverse employment action,” as the actions by Defendants of which she complains

fall into the category of “petty slights, minor annoyances, and simple lack of good

manners” that employees regularly encounter in the workplace, and which the

Supreme Court has recognized are not actionable retaliatory conduct.157

        Additionally, “A constructive discharge occurs when the employer makes

working conditions so intolerable that a reasonable employee would feel compelled to

resign.”158 In determining whether an employer’s actions constitute a constructive

discharge, the Fifth Circuit has instructed this Court to consider the following

relevant factors: (1) demotion; (2) reduction in salary; (3) reduction in job

responsibilities; (4) reassignment to menial or degrading work; (5) badgering,




155 Id.
156 R. Doc. 1 at pp. 3-5.
157 Aryain, 534 F.3d at 485 (citing White, 548 U.S.at 68, 126 S.Ct. 2405).
158 McCoy v. City of Shreveport, 492 F.3d 551, 557 (5th Cir. 2007) (quotation and internal quotation

marks omitted).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 35 of 50




harassment, or humiliation by the employer calculated to encourage the employee’s

resignation; or (6) offers of early retirement that would make the employee worse off

whether the offer were accepted or not.159 While Plaintiff has alleged “harassment”

by the defendants, she has not alleged that the harassment by her employer – St.

James Parish School Board – was calculated to encourage her to resign. Thus, even

considering the allegations in the light most favorable to Plaintiff, the Court finds

that Plaintiff has failed to allege sufficient facts to show that a reasonable employee

in her position would have felt compelled to resign. As such, the Court finds that

Plaintiff has failed to state a plausible claim against St. James Parish School Board

for retaliation under Title VII, and that Count 1 must be dismissed as to it.

           b. Count 2: Discrimination Under Title VII.

        To state a claim for race discrimination under VII, a plaintiff must allege: (1)

that he is a member of a protected class; (2) that he was qualified for the position; (3)

that he suffered an adverse employment action; and (4) that others similarly situated

were more favorably treated.160 The Court finds that Plaintiff’s Complaint falls short

of stating a claim for race discrimination under Title VII against St. James Parish

School Board. While Plaintiff alleges that she is African American, at no point does

she allege that she was discriminated against based upon her race. Instead, Plaintiff

reasserts the same “materially adverse employment actions” alleged in Count 1 of the

Complaint, and further asserts that “her emails and phone calls were ignored by her



  McCoy, 492 F.3d at 557 (citation omitted).
159

  Williams v. Recovery School District, 859 F. Supp. 2d 824, 830 (E.D. La. 2012) (quoting Durkin v.
160

U.S. Postal Serv., 54 Fed.Appx. 794, 2002 WL 31845206, at *1 (5th Cir. 2002)) (internal quotation
marks omitted).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 36 of 50




supervisors which made it impossible to complete her work and affected her job

performance.”161 Plaintiff does not allege that these actions were taken against her

based upon her race. Additionally, Plaintiff does not allege that others similarly

situated were more favorably treated. Instead, in a confusing paragraph of the

Complaint, Plaintiff alleges that:

        Other non-African American and male employees were not treated like
        Plaintiff and were not left to figure out work assignments, not called
        derogatory names, reprimand [sic] publicly, encouraged to be called
        name [sic] by supervisors and colleagues, phone calls and emails
        regarding assignments that needed to be completed ignored, verbal
        attacks by supervisors, lied on [sic] about job performance and
        eventually constructively discharged.162

Such allegations are insufficient to state a viable claim against St. James Parish

School Board for discrimination under Title VII.        As such, the claim must be

dismissed.

             c. Count 2: Discrimination Under La. R.S. 23:301.

        Although not specifically mentioned in the substance of Count 2 of the

Complaint, the heading of Count 2 indicates that Plaintiff is asserting a claim against

the defendants, including St. James Parish School Board, based upon an alleged

violation of the Louisiana Employment Discrimination Law (“LEDL”), La. R.S.

23:301.163 As previously explained by this Court, “The LEDL – which prohibits an

employer from discriminating against an individual based on his race, color, religion,

sex, age or national origin – is similar in scope to Title VII’s prohibitions against



161 R. Doc. 1 at p. 9.
162 Id.
163 R. Doc. 1 at p. 9.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 37 of 50




discrimination.”164       As such, “Federal courts look to Title VII jurisprudence to

interpret the LEDL.”165 Thus, for the same reasons set forth above with respect to

Plaintiff’s Title VII claim for discrimination, the Court finds that Plaintiff has failed

to assert a plausible LEDL claim against St. James Parish School Board.

            d. Count 3: Harassment Under Title VII.

        In Count 3 of the Complaint, Plaintiff alleges that she was subjected to a

hostile and offensive work environment based upon her race and sex, in violation of

Title VII.166 To establish a Title VII violation based on race discrimination creating

a hostile work environment, a plaintiff must prove that: (1) she belongs to a protected

group; (2) she was subjected to unwelcome harassment; (3) the harassment

complained of was based on race; (4) the harassment complained of affected a term,

condition, or privilege of employment; and (5) the employer knew or should have

known of the harassment in question and failed to take prompt remedial action. 167

“For harassment on the basis of race to affect a term, condition, or privilege of

employment, as required to support a hostile work environment claim under Title

VII, it must be ‘sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.’”168                            Additionally, in

determining whether a workplace constitutes a hostile work environment, courts

must consider the frequency of the discriminatory conduct, its severity, whether it is




164 Harrell v. Orkin, LLC, 876 F. Supp. 2d 695, 701 (E.D. La. 2012).
165 Id. (citing Baker v. Fedex Ground Package Sys., 278 Fed.Appx. 322, 327 (5th Cir. 2008)).
166 R. Doc. 1 at pp. 9-10.
167 Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002) (citations omitted).
168 Id. (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993)).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 38 of 50




physically threatening or humiliating, or a mere offensive utterance, and whether it

unreasonably interferes with an employee’s work performance.”169

        The Complaint contains three allegations regarding Plaintiff’s Title VII

harassment claim. First, Plaintiff alleges that she was subjected to:

        intimidating, hostile and offensive work environment which included
        being left to figure it out [sic] work assignments, called derogatory
        names, reprimand [sic] publicly, encouraged to be called name [sic] by
        supervisors and colleagues, phone call and emails regarding
        assignments that needed to be completed ignored [sic] and verbal
        attacks by supervisors, lied on [sic] about job performance and
        eventually constructively discharged by Defendants. 170

Plaintiff then alleges that this conduct was due in part to her being a female and

African American. Finally, Plaintiff alleges that, “The environment was severe and

pervasive and altered the terms and conditions of her employment to the point that

she was constructively discharged and had to get professional help.”171

        The Court finds these conclusory statements are insufficient to state a

plausible claim for Title VII harassment against St. James Parish School Board.

Although Plaintiff asserts the offensive conduct complained of was due to her race

and gender, the conduct and comments at issue are all race and gender neutral. In

fact, the Complaint is devoid of any allegations that the harassment at issue was

motivated by a discriminatory animus towards Plaintiff based upon her race or

gender. Indeed, a fair reading of the Complaint would find that any conduct towards

Plaintiff was the result of internal complaints by the Plaintiff, whether well-founded


169 Ramsey, 286 F.3d at 268 (quoting Walker v. Thompson, 214 F.3d 615, 625 (5th Cir. 2000) (internal
quotation marks omitted).
170 R. Doc. 1 at p. 9.
171 Id.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 39 of 50




or not.    As such, the Court finds that Plaintiff has failed to state a Title VII

harassment claim against St. James Parish School Board.

            e. Count 4: Plaintiff’s 42 U.S.C. § 1983 Claim.

        The Fifth Circuit has held that, “Under § 1983, a municipality or local

governmental entity such as an independent school district may be held liable only

for acts for which it is actually responsible.”172 To establish municipal liability under

§ 1983, a plaintiff must show the deprivation of a federally protected right caused by

action taken “pursuant to an official municipal policy.”173 Thus, a plaintiff must

identify: (1) an official policy or custom; (2) of which a policymaker can be charged

with actual or constructive knowledge; and (3) a constitutional violation whose

moving force is that policy or custom.174

        Count 4 of the Complaint contains no allegations that would support a § 1983

municipal liability claim. In Count 4, Plaintiff alleges that she was a public employee

who engaged in protected activity when she reported the illegal activity of the

defendants, and that, “Defendants harassed, verbally assaulted her, complained

about her job performance, had her colleagues and coworkers ostracize her, make

false accusations against her, spread rumors about , [sic] call her names and

eventually constructively discharged her because she engaged in protected

activity.”175 These allegations are insufficient to state a plausible § 1983 claim



172 Goudeau v. East Baton Rouge Parish School Bd., 540 Fed.Appx. 429, 437-38 (5th Cir. 2013) (quoting
Doe ex rel. Doe v. Dallas Indep. School Dist., 153 F.3d 211, 215 (5th Cir. 1998)).
173 Valle v. City of Houston, 613 F.3d 536, 541 (5th Cir. 2010) (quoting Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
174 Valle, 613 F.3d at 542 (quoting Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002)).
175 R. Doc. 1 at p. 10.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 40 of 50




against St. James Parish School Board, as there is no allegation of a violation of her

constitutional rights or of a policy that was the moving force behind any such

violation. Thus, even accepting all well-pleaded facts as true and viewing those facts

in the light most favorable to Plaintiff, the Court finds that Plaintiff has failed to

state a viable § 1983 claim against St. James Parish School Board and that the claim

must be dismissed.

           f. Count 5: Plaintiff’s Defamation Claim.

        For the same reasons that the Court previously determined that the Complaint

fails to state a plausible defamation claim against the individual defendants, the

Court finds that the Complaint also fails to state a viable defamation claim against

St. James Parish School Board. To state a plausible defamation claim, a plaintiff

must allege: (1) a false and defamatory statement concerning another; (2) an

unprivileged publication to a third party; (3) fault (negligence or greater) on the part

of the publisher; and (4) resulting injury.176 Additionally, “The fault requirement is

often set forth in the jurisprudence as malice, actual or implied.”177

        Plaintiff alleges in Count 5 that “Defendants,” including St. James Parish

School Board, made defamatory statements in the course and scope of Plaintiff’s

employment pursuant to a conspiracy and publicized the comments to Plaintiff’s

coworkers and supervisors.178 Plaintiff further asserts that, ”False and defamatory

statement [sic] were made concerning Plaintiff’s job performance as well as her


176 Costello v. Hardy, 2003-1146, p. 12 (La. 1/21/04), 864 So.2d 129, 139 (quoting Trentecosta v.
Beck, 96-2388, p. 10 (La. 10/21/97), 703 So.2d 552, 559) (internal quotation marks omitted).
177 Costello, 2003-1146 at p.12, 864 So.2d at 139 (citations omitted).
178 R. Doc. 1 at p. 11.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 41 of 50




reputation including allegations that she was not performing her work satisfactory

[sic], she had mental health issues and was a troublemaker and roadblock.” 179

Plaintiff further alleges that, “Defendants were at very [sic] least negligent in

publication if not intentional.”180 The Complaint is silent as to any specific allegation

of defamation by St. James Parish School Board.

        While a Complaint need not contain detailed factual allegations, it must offer

more than mere labels, legal conclusions, or formulaic recitations of the elements of

a cause of action.181 Thus, under Fed. R. Civ. P. 8, the complaint must offer more

than an “unadorned, the defendant-unlawfully-harmed-me accusation.”182 Plaintiff’s

threadbare Complaint, alleging that “Defendants” made false and defamatory

statements regarding Plaintiff’s work and communicated such statements to

Plaintiff’s co-workers, without anything more, fails this test. The Complaint is silent

as to who the “false accusations” were spread to, as well as the content of the “false

accusations.” As such, Plaintiff has failed to state a plausible defamation claim

against St. James Parish School Board, and Count 5 must be dismissed as to it.

           g. Count 6: Plaintiff’s Claim for Intentional Infliction of Emotional
              Distress.

        As previously discussed, a claim for intentional infliction of emotional distress

requires a showing that: (1) the defendant’s conduct was extreme and outrageous; (2)

the plaintiff’s emotional distress was severe; and (3) the defendant desired to inflict



179 Id.
180 Id.
181 Ashcroft v. Iqbal, 556 U.S. 662, 677–78, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
182 Ashcroft, 556 U.S. at 677–78, 129 S.Ct. 1937 (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 42 of 50




severe emotional distress or knew that severe emotional distress would be certain or

substantially likely to result from his conduct.183 In Count 6 of the Complaint,

Plaintiff alleges that, “Defendants’ conduct was extreme and outrageous and include

[sic] a 4-year span of name calling, beratement in front of individuals, poor job

performance, threats, intimidation tactics, and eventually constructive discharge,”

and that her emotional distress “was severe and required her to be placed on

medication and see a mental health professional.”184 Plaintiff further alleges that,

“Defendants desired to inflict severe emotional distress or substantially [sic] certain

to result from conduct.”185

        These allegations, without more, fail to assert a plausible claim for intentional

infliction of emotional distress against St. James Parish School Board. First, these

allegations do not allege “extreme and outrageous” conduct, as Plaintiff fails to allege

any specific conduct by St. James Parish School Board.                The Court finds these

allegations more akin to “mere insults, indignities, threats, annoyances, petty

oppressions, or other trivialities,” which do not rise to the level of defamation.186

Additionally, Plaintiff fails to allege any facts suggesting that St. James Parish

School Board intended to inflict severe emotional distress upon her or that it could

have foreseen that such distress would result, beyond a mere conclusory statement

to that effect. As such, even accepting all of Plaintiff’s claims as true, the Court finds

that Plaintiff has failed to assert a plausible claim against St. James Parish School


183 McCoy v. City of Shreveport, 492 F.3d 551, 563 (5th Cir. 2007).
184 R. Doc. 1 at pp. 11-12.
185 Id. at p. 12.
186 White v. Monsanto, 585 So.2d 1205, 1209 (La. 1991).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 43 of 50




Board for intentional infliction of emotional distress, and that the claim must be

dismissed.

           h. Count 7: Plaintiff’s Claim for Alleged Violations of Louisiana’s
              Whistleblower Statute, La. R.S. 23:967.

        Louisiana’s Whistleblower statute, La. R.S. 23:967, provides, in pertinent part,

that:

        A. An employer shall not take reprisal against an employee who in good
        faith, and after advising the employer of the violation of the law:
               (1) Discloses or threatens to disclose a workplace act or practice
               that is in violation of state law.
               (2) Provides information to or testifies before any public body
               conducting an investigation, hearing or inquiry into any violation
               of law.
               (3) Objects to or refuses to participate in an employment act or
               practice that is in violation of the law.187

One of our sister courts has held that to establish a prima facie case under the

Louisiana Whistleblower statute, a plaintiff “must establish that she possessed

the knowledge that a certain workplace practice amounted to a violation of

state law at the time she refused to participate in the practice or informed the

employer of her intention to report the practice to the authorities.”188

        Here, Plaintiff alleges that, “Defendants’ violated [sic] Louisiana

Bulletin 1508 special education policies and procedures and IDEA,” that she

continuously advised Defendants of these violations, that she refused to

participate in the prohibited practice and that Defendants retaliated against




  La. R.S. 23:967(A).
187
188Williams v. Hospital Service District of West Feliciana Parish, Louisiana, 250 F. Supp. 3d 90, 97
(M.D. La. 2017) (citing Hale v. Touro Infirmary, 2004-0003 (La. App. 4 Cir. 11/3/04), 886 So.2d 1210,
1215) (emphasis in original).
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 44 of 50




her when she refused to do so.189 Specifically as to St. James Parish School

Board, Plaintiff alleges that:

         St. James School Board implicit [sic] policy, practice and custom was to
        engage in illegal activity outlined in Paragraph (1-19) [sic] . . . and was
        the main force behind the practices outlined . . . and was carried out by
        Superintendent P. Edward Cancienne with instruction of the Saint
        James Parish School Board or with blind indifference by the Saint
        James Parish School Board.190

Plaintiff asserts that she was informed by Cancienne that “he was in talks with

the Saint James Parish School Board that would change the currently illegal

policy to allow Saint James Parish principals to override evaluations.”191

Plaintiff also alleges that when she refused to engage in the illegal activity,

Detillier informed her that St. James Parish School Board would be changing

the special education policies and procedures and that Plaintiff “would then be

required to follow the policies imposed by the School Board, as the district

policy would then override the state policy.”192

        Plaintiff further alleges that Cook informed her that she would “speak

to them and nothing was again done, and the illegal activity, harassment, and

intimidation got worse for Plaintiff.”193     Plaintiff alleges that the actions

complained of in her Complaint “had been going on for over 4 years with

several complaints, and thus became the custom of Saint James Parish School




189 R. Doc. 1 at p. 12.
190 Id. at p. 13.
191 Id.
192 Id.
193 Id.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 45 of 50




Board.”194 Plaintiff further alleges that she followed St. James Parish School

Board’s reporting policy by bringing her complaints to the principal, then to

supervisors, then to the Superintendent and then to Cook, but that no remedial

action was ever taken.        Finally, Plaintiff alleges that she emailed her

resignation letter directly to St. James Parish School Board and that no one

reached out to her even after she returned on January 3, 2020 to drop off

equipment and attend a meeting with Detillier, Cook, Steib and Carl Webre.195

          Noticeably absent from Plaintiff’s Complaint is any allegation that St.

James Parish School Board violated Louisiana law. While Plaintiff asserts

that the “Defendants” violated “Louisiana Bulletin 1508 special education

policies and procedures and IDEA,” Plaintiff does not provide any further

information regarding this allegation. The Court notes that Louisiana Bulletin

1508 is a reference to the “Pupil Appraisal Handbook” set forth in Title 28 of

the Louisiana Administrative Code, and that Plaintiff fails to specify what

provision(s) St. James Parish School Board allegedly violated. Additionally,

Plaintiff has failed to allege any reprisal by St. James Parish School Board for

refusing to participate in the alleged illegal activity, other than a general

allegation that “the illegal activity, harassment, and intimidation got worse for

Plaintiff.”196 The Court finds these conclusory allegations insufficient to state

a plausible claim against St. James Parish School Board for violating



194 Id.
195 Id.
196 Id.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 46 of 50




Louisiana’s Whistleblower statute, La. R.S. 23:967. Count 7 is, therefore,

dismissed as to St. James Parish School Board.

      C. Leave to Amend

        In her Opposition brief, Plaintiff asserts that the Motions to Dismiss should be

denied or, “if it is granted Plaintiff should be allowed to amend complaint [sic]

consistent with courts [sic] ruling.”197 While the Court will “freely give leave [to

amend] when justice so requires,”198 leave to amend “is by no means automatic.”199

In exercising its discretion, this Court may consider such factors as “undue delay, bad

faith, or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, and futility of the amendment.”200

However, “i[t] is within the district court’s discretion to deny a motion to amend if it

is futile.”201 The Fifth Circuit has stated that while it has not specifically defined

“futility” in this context, “we join our sister circuits that have interpreted it to mean

that the amended complaint would fail to state a claim upon which relief could be

granted.”202

        The Court has already determined that amendment would be futile with

respect to Counts 1, 2, 3 and 7 as to the individual defendants, and that those claims

must be dismissed with prejudice. As to the remaining claims against the individual


197 R. Doc. 17 at p. 5.
198 Fed. R. Civ. P. 15(a).
199 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
200 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,

203 (5th Cir. 1981)).
201 Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000).
202 Id.
       Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 47 of 50




defendants and all of the claims against St. James Parish School Board, the Court

finds that there is no indication of bad faith or dilatory motive on Plaintiff’s part. The

Court further finds that this is not a situation in which Plaintiff has repeatedly failed

to cure deficiencies in her Complaint through amendments previously allowed.

Plaintiff has never moved to amend her Complaint. The Court, however, questions

the futility of any amendment in this case. For example, Plaintiff is silent as to what

additional facts she could or would plead to assert a plausible claim under 42 U.S.C.

§ 1983 or to assert a plausible claim for defamation or intentional infliction of

emotional distress. Plaintiff is also silent as to what additional facts she could allege

to assert plausible claims against St. James Parish School Board.

           The Court further notes that Plaintiff has been on notice of the basis for

Defendants’ Motions to Dismiss since July 15, 2020, when the Motions were filed, and

has failed to move to amend her Complaint. The Court recognizes, however, that on

January 11, 2021, Plaintiff filed a Motion to Modify Scheduling Order, asking the

Court to extend the deadline for filing amended pleadings by 30 days from the Court’s

ruling on the instant Motions to Dismiss.203 The Court denied the Motion to Modify

as premature, stating that, “The Court will determine whether to grant Plaintiff an

opportunity to amend her Complaint when the Court addresses the two Motions to

Dismiss.”204 As such, the Court finds that granting Plaintiff leave to amend her

Complaint is warranted in this case. Exercising the discretion afforded under Fed.

R. Civ. P. 15 and the pertinent jurisprudence, Plaintiff shall have seven (7) days from


203   R. Doc. 50.
204   R. Doc. 58.
      Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 48 of 50




the date of this Order to amend her Complaint with respect to her allegations

pertaining to St. James Parish School Board and with respect to her allegations in

Counts 4, 5, and 6 as to the individual defendants.

      D. Defendants’ Request for Attorney’s Fees

            In both Motions to Dismiss, Defendants request an award of attorney’s fees.205

The argument in support of the request for attorney’s fees is identical in the two

Motions – Defendants assert that 42 U.S.C. § 1988 allows a prevailing defendant to

recover attorney’s fees upon a finding that a plaintiff’s Title VII or § 1983 claim was

frivolous unreasonable or without foundation.206 Defendants also assert that La. R.S.

23:967(D) and La. R.S. 23:303(B) allow attorney’s fees to a prevailing defendant

where frivolous claims are brought.207 Beyond citing the foregoing legal authority,

Defendants make no effort to explain why attorney’s fees should be awarded under

the facts of this case, seemingly implying that most of Plaintiff’s claims are frivolous.

As set forth in this Order, the Court disagrees. As such, the Court denies Defendants’

request for attorney’s fees.

      IV.      CONCLUSION

            For the foregoing reasons, IT IS ORDERED that Paul McDonald’s Rule

12(b)(1) and Rule 12(b)(6) Motion to Dismiss208 is DENIED in part and GRANTED

in part. The Motion is DENIED to the extent that McDonald seeks dismissal under




205
    R. Doc. 14-1 at p. 52; R. Doc. 16-1 at p. 53.
206
    R. Doc. 14-1 at p. 52 (citing Fox v. Vice, 563 U.S. 826, 131 S.Ct. 2005, 180 L.Ed.2d 45 (2011)); R. Doc. 16-1 at p. 53
(citing Fox, supra).
207
    R. Doc. 14-1 at p. 52; R. Doc. 16-1 at p. 53.
208 R. Doc. 14.
       Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 49 of 50




Fed. R. Civ. P. 12(b)(1), but the Motion is GRANTED to the extent that McDonald

seeks dismissal under Rule 12(b)(6). Plaintiffs’ claims asserted against McDonald in

Counts 1, 2, 3 and 7 of the Complaint are DISMISSED WITH PREJUDICE, while

Plaintiff’s claims against McDonald asserted in Counts 4, 5 and 6 are DISMISSED

WITHOUT PREJUDICE. Plaintiff shall have seven (7) days from the date of this

Order to file an amended complaint addressing the deficiencies in Counts 4, 5 and 6

with respect to McDonald.

           IT IS FURTHER ORDERED that the Rule 12(b)(1) and Rule 12(b)(6) Motion

to Dismiss, filed by St. James Parish School Board, P. Edward Cancienne, Jr., Kelly

Cook, Anne Detillier, Vondra Steib, Sabra Robichaux, Hollie Folse, and Becky

Louque,209 is also DENIED in part and GRANTED in part.                The Motion is

DENIED to the extent that these defendants seek dismissal under Fed. R. Civ. P.

12(b)(1), but the Motion is GRANTED to the extent that these defendants seek

dismissal under Rule 12(b)(6). Plaintiffs’ claims asserted against Cancienne, Cook,

Detillier, Steib, Robichaux, Folse and Louque in Counts 1, 2, 3 and 7 of the Complaint

are DISMISSED WITH PREJUDICE, while Plaintiff’s claims against Cancienne,

Cook, Detillier, Steib, Robichaux, Folse and Louque asserted in Counts 4, 5 and 6 are

DISMISSED WITHOUT PREJUDICE.                 Plaintiff’s claims asserted against St.

James Parish School Board in Counts 1, 2, 3, 4, 5, 6 and 7 are likewise DISMISSED

WITHOUT PREJUDICE. Plaintiff shall have seven (7) days from the date of this

Order to file an amended complaint addressing the deficiencies in Counts 4, 5 and 6



209   R. Doc. 16.
   Case 2:20-cv-01322-WBV-KWR Document 95 Filed 03/31/21 Page 50 of 50




with respect to Cancienne, Cook, Detillier, Steib, Robichaux, Folse and Louque, and

to address the deficiencies in Counts 1-7 with respect to St. James Parish School

Board.

      IT IS FURTHER ORDERED that Defendants’ request for attorney’s fees is

DENIED.

      New Orleans, Louisiana, March 31, 2021.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
